DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10 are pending and have been examined in this application.
Claims 1-10 are currently amended; claims 11-20 are canceled; 
Claims 1-10 are rejected herein.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to the current interpretation of Jährling necessitated by the amendment to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 5 is indefinite because the recitation –a hook end of the “J”– is creating ambiguity as to what the Applicant regards as the invention.
The Examiner suggests that the term –at least one of the plurality of supports is “J” shaped where a hook end of the “J” includes– should be amended to –at least one of the plurality of supports comprises a J-shaped portion wherein a hook end of the J-shaped portion…–
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jährling (U.S. Pat. No. 6643900 B2).
claim 1, Jährling teaches a probe cable support, comprising:
a leg (Jährling; 10), including:
	a first end;
 	a second end opposing the first end;
a top side (Jährling; top side of 10 when used in the orientation as shown below) between the first and second ends; and
a bottom side (Jährling; bottom side of 10 when used in the orientation as shown below) between the first and second ends;
a plurality of supports (Jährling; 12, and/or 13) protruding from the bottom side and intermittently arranged with non-zero gaps therebetween: and
an arm (Jährling; 11) protruding from the top side , wherein the arm protrudes up from the top side at the second end in a direction opposite of the plurality of supports and extends along and over and along the leg towards the first end.

    PNG
    media_image1.png
    525
    412
    media_image1.png
    Greyscale

claim 2, Jährling teaches the plurality of supports (Jährling; 12, 13) includes three supports and two spaces, each space between a different pair of the supports.
Regarding claim 3, Jährling teaches at least two of the plurality of supports (Jährling; 12, 13 face different directions.
Regarding claim 4, Jährling teaches each of the one or more supports (Jährling; 12) face a same direction.
Regarding claim 5, Jährling teaches at least one of the plurality of supports (Jährling; 12, 13) is “J” shaped where a hook end of the “J” includes a material free channel (Jährling; channel formed by curvature of 12).
Regarding claim 6, Jährling teaches the hook (Jährling; hooks of 12, 13) extends 45° to 225° with respect to a horizontal axis through a center of the channel.
Regarding claim 7, Jährling teaches the channel (Jährling; channel formed by curvature of 12) is configured to receive a cable in the supports and has a radius which is smaller than a radius of the cable [capable].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jährling (U.S. Pat. No. 6643900 B2).
Regarding claim 9, Jährling as modified teaches the arm (Jährling; 11) is an arch that extends from the second end towards the first end with a gap between an end of the arm and the top side, forming an open ring. Assuming arguendo that the arm does not provide the open ring. The Examiner notes that it would have been an obvious matter of design choice to make the arm of Jährling such that the arm provides the open ring simply by changing the shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would have been to provide larger retaining area. Therefore, it would have been obvious to modify Jährling as specified in claim 9.
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the probe cable support as recited in claim 1. However, the prior art of record have failed to teach at least the combination of the probe cable support comprising a leg, a plurality of supports, an arm wherein the arm includes a first member that protrudes up from the top side at the second end in the direction opposite of the plurality of supports, a straight second member that extends from an end of the first member in a direction transverse to the first member and the top side, and a third member that extends from an end of the straight second member in a direction transverse to the second member and towards the top side, with a gap between an end of the third member and the top side, forming an open/closed ring along with all the recitations as claimed in claims 1, 8 and 10.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
                                                                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631